Case: 15-10415    Date Filed: 12/30/2016   Page: 1 of 5


                                                    [DO NOT PUBLISH]

         IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________

                         No. 15-10415
                   ________________________

               D.C. Docket No. 3:14-cr-00059-RV-1




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

                            versus

JOHN DAVID CASTLEBERRY,
MARK DOUGLAS STOKES, et al.,

                                               Defendants - Appellants.

                   ________________________

            Appeals from the United States District Court
                for the Northern District of Florida
                   ________________________

                         (December 30, 2016)
             Case: 15-10415      Date Filed: 12/30/2016       Page: 2 of 5


Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and
UNGARO, * District Judge.

PER CURIAM:

       Following oral argument and review of the record, we reject the

arguments advanced by the Appellants and affirm in all respects. Because

we write for the parties, we set out only what is necessary to explain our

decision.1

       Appellants argue that the district court abused its discretion by

denying their motion for a mistrial based on the court’s questioning of a

witness.2 Trial judges are explicitly vested with the authority to examine

witnesses. Fed. R. Evid. 614(b); see also, United States v. Day, 405 F.3d
1293, 1297 (11th Cir. 2005). Furthermore, even without the judge’s singular

question, the record contained sufficient independent evidence of

Appellants’ guilt. See United States v. Capers, 708 F.3d 1286, 1298 (11th

Cir. 2013). Reviewing for abuse of discretion, we find no reversible error in

the trial court’s denial of the motion for a mistrial. Id.




       *
         Honorable Ursula Ungaro, United States District Judge for the Southern District
of Florida, sitting by designation.
1
       As to issues not specifically addressed, we affirm without discussion.
2
       The trial judge asked Shauna Henline, an employee of the Internal Revenue
Service’s Frivolous Return Program, a single question during the course of her cross
examination. See ECF 458, at 183-85.
                                            2
           Case: 15-10415     Date Filed: 12/30/2016   Page: 3 of 5


      Appellants Castleberry and Mark Stokes argue that the district court

gave an erroneous good-faith defense instruction to the jury, and Mark

Stokes also appeals the willful-blindness jury instruction. In addition,

Appellant Castleberry takes issue with the district court’s Original Issue

Discount (“OID”) instruction to the jury. The trial court’s good-faith defense

instruction was a combination of this Court’s Pattern Jury Instruction

(Special Instruction 9 (2010 Criminal)) and an excerpt from the good-faith

instruction approved by this Court in United States v. Dean, 487 F.3d 840,

850 (11th Cir. 2007). Consequently, we find that the good-faith defense

instruction was a correct statement of the law.

      Appellant Mark Stokes provides no legal authority for his claim that

the willful-blindness instruction misstated the law. Further, while Appellant

argues to the contrary, there was sufficient evidence in the record that the

jury could have interpreted as acts of willful blindness by the Appellant. See

United States v. Rivera, 944 F.2d 1563, 1570 (11th Cir. 1991).

      Appellant Castleberry also provides no legal authority for his

contention that the OID instruction was misleading to the jury. Furthermore,

Appellant conceded during trial that the OID definition provided to the jury




                                       3
              Case: 15-10415      Date Filed: 12/30/2016       Page: 4 of 5


was correct. 3 ECF No. 467, at 112. Appellant Castleberry also argues that a

definition of OID should not have been provided to the jury at all. 4

However, Appellant conceded that the jury had heard the definition from

multiple witnesses throughout the trial and that there was “no confusion as

to what the OID forms were designed to do.” 5 Id. Therefore, reviewing all

three instructions de novo, we find no reversible error in the district court’s

jury instructions. See United States v. Bender, 290 F.3d 1279, 1284 (11th

Cir. 2002).

       Appellants Baum and Castleberry argue that the district court erred in

two evidentiary rulings during the testimony of Beverly Hunt, an Internal

Revenue Service Officer. However, Appellants failed to demonstrate that

either ruling substantially influenced the outcome of the trial. United States

v. Khanani, 502 F.3d 1281, 1292 (11th Cir. 2007). After conducting an




3
         Defendant Baum’s attorney appeared to be speaking on behalf of all Defendants
when he stated, “None of the defendants have – or actually, all of the defendants that
testified conceded, and we’ve conceding [sic] in our questioning, in essence, in our
argument, that essentially we agree with what the Government describes to be the OID.”
ECF No. 467 at 112:1-5.
4
        Though Appellant Castleberry conceded the Government’s description of OID
during trial, Appellant argues that the instruction tracked the Government’s version of the
facts and thus signaled to the jury that an OID was what the Government said it was.
5
        Defendant Baum’s attorney appeared to be speaking on behalf of all Defendants
when he stated, “The IRS witnesses have testified. It’s not contested. There’s no
confusion as to what the OID forms were designed to do. The IRS witnesses were very
clear on that.” ECF No. 467, 112: 14-16.
                                            4
           Case: 15-10415     Date Filed: 12/30/2016    Page: 5 of 5


abuse of discretion review, we find no reversible error in the trial court’s

evidentiary rulings. Id.

      AFFIRMED.




                                       5